Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of reference fails to disclose or render obvious the claimed combination of subject matter of a universal FORS insert comprising a FORS sensor comprising a tracking segment; particularly, a universal insert receiver adapted to be adjoined to each of the plurality of different surgical instruments, wherein the universal insert receiver comprises a lumen having an open end and a closed end; and a protective sleeve encircling at least a portion of the tracking segment of the FORS sensor, wherein the at least a portion of the tracking segment permanently encircled by the protective sleeve is adapted to be inserted into and retracted from the open end of the lumen of the universal insert receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 4-10, filed 5/13/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793